
	
		II
		112th CONGRESS
		1st Session
		S. 612
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Ms. Snowe (for herself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  require the Secretary of Energy to develop and implement a strategic petroleum
		  demand response plan to reduce the consumption of petroleum products by the
		  Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Petroleum Demand Response
			 Act of 2011.
		2.Strategic petroleum
			 demand response plan
			(a)In
			 generalPart F of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6361 et seq.) is amended
			 by adding at the end the following:
				
					384.Strategic
				petroleum demand response plan
						(a)In
				generalThe Secretary, in consultation with the heads of other
				applicable Federal agencies, shall develop and implement a strategic petroleum
				demand response plan to reduce the consumption of petroleum products by the
				Federal Government.
						(b)ActivitiesThe
				strategic petroleum demand response plan may include activities such as—
							(1)flexible work
				schedules by Federal employees to reduce congestion;
							(2)telecommuting by
				Federal employees;
							(3)suspension of
				noncritical travel by Federal employees;
							(4)reduction of
				consumption of oil to heat or cool Federal buildings, including the use of
				energy efficiency measures;
							(5)expanded use of
				electric or alternative fuel vehicles; and
							(6)any other
				activity that reduces the consumption of petroleum products by Federal agencies
				and employees.
							(c)LimitationThe
				strategic petroleum demand response plan shall not significantly—
							(1)affect the
				critical functions of the Federal Government; or
							(2)reduce the
				national security of the United States.
							(d)Voluntary
				response planThe Secretary shall develop and implement a
				voluntary response plan to encourage individual companies and State and local
				governments to reduce the consumption of petroleum products in conjunction with
				the strategic petroleum demand response plan.
						(e)Use of sale
				proceedsNotwithstanding any other provision of this Act, the
				proceeds from the sale of any petroleum products from the Strategic Petroleum
				Reserve under subtitle B of title I shall be used—
							(1)to carry out the
				strategic petroleum demand response plan required by this section;
							(2)to procure
				electric vehicles for the Federal Government; or
							(3)to work with the
				rental car industry to expand electric vehicle options for Federal
				employees.
							(f)ReportNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall submit to the Committee on Energy and Natural Resources of the Senate and
				the Committee on Energy and Commerce of the House of Representatives—
							(1)the strategic
				petroleum demand response plan required by this section; and
							(2)any
				recommendations for amendments to this section to reduce the consumption of
				petroleum products under the strategic petroleum demand response
				plan.
							.
			(b)Conforming
			 amendmentThe table of contents in the first section of the
			 Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by adding
			 at the end of the items relating to part F of title III the following:
				
					
						Sec. 384. Strategic petroleum demand response
				plan.
					
					.
			
